Citation Nr: 0637353	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for scoliosis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for a right 
shoulder disability.

4.  Entitlement to service connection for major depressive 
disorder.

5.  Entitlement to service connection for thoracic spine 
disability.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for gastroesophogeal 
reflux disease (GERD) as secondary to medication for service-
connected disabilities.

8.  Entitlement to service connection for facial acne.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 19, 1976 to August 
9, 1976, and from September 1977 to June 1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
in July 2006, the veteran filed a timely notice of 
disagreement with the June 2006 rating decision's denial of 
an increased rating for the veteran's service-connected 
tinnitus, and there is no indication that the veteran was 
furnished with a statement of the case as to this issue.  
Consequently, the Board concludes that it has jurisdiction of 
the claim for the purpose of remanding it for the issuance of 
an appropriate statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board further notes that although the regional office 
(RO) has adjudicated the issue of entitlement to service 
connection for allergic rhinitis on a de novo basis, it is 
clear from the record that a claim for service connection for 
allergic rhinitis was previously finally denied in a rating 
decision in January 1996.  Consequently, the Board finds that 
it is required to consider the claim for service connection 
for allergic rhinitis on a new and material basis and has 
therefore recharacterized this issue on the title page of 
this decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  However, since the RO did not provide appropriate 
notice under the Veterans Claims Assistance Act of 2000 of 
the evidence necessary to substantiate such a claim pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board will 
also be required to remand this matter for appropriate 
procedural development.

In a written statement, dated in September 2006, the veteran 
withdrew the issues of entitlement to service connection for 
Tourette's syndrome and an increased rating for his left 
shoulder disability from his appeal.  Therefore, the Board 
finds that these issues are no longer subjects for current 
appellate review.

The issues of entitlement to increased ratings for tinnitus 
and right shoulder disability, entitlement to service 
connection for the veteran's GERD, major depressive disorder, 
and facial acne, and whether new and material evidence has 
been submitted to reopen the claim for service connection for 
allergic rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's scoliosis is manifested by symptoms that 
approximate mild but not moderate, severe, or pronounced 
intervertebral disc syndrome.

2.  No current thoracic spine disability has been related to 
active service.

3.  The veteran's cervical spine disability has not been 
related to active service.


CONCLUSIONS OF LAW

1.  Effective from September 26, 2003, the schedular criteria 
for a 20 percent rating, but not higher, for scoliosis have 
been met; an increased rating prior to September 26, 2003 is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), 5235-
5243 (effective September 26, 2003).  

2.  A thoracic spine disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A cervical spine disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claims.  

First, in a letter sent to the veteran in April 2001, the 
veteran was advised of the evidence necessary to substantiate 
his claims for service connection, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, a January 
2003 letter again advised the veteran of the evidence 
necessary to substantiate his claims for service connection 
and his claims for increased ratings, and the respective 
obligations of VA and the veteran in obtaining such evidence.  
Id.  

Thereafter, a similar letter was provided to the veteran in 
September 2003.  Id.  A subsequent April 2006 letter also 
advised the veteran of the bases for assigning ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the April 2001, January 2003, and September 2003 
VCAA notice letters did not specifically request that 
appellant provide any evidence in appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.


II.  Entitlement to an Increased Rating for Scoliosis

Background

The history of this disability shows that service connection 
for scoliosis was originally granted in a rating decision in 
March 1987, at which time a noncompensable rating was 
assigned.  Thereafter, a January 1996 rating decision 
increased the rating for this disorder to 10 percent, 
effective from January 1995.

In October 2000, the veteran filed the subject claim for an 
increased rating.

VA examination in November 2000 revealed that the veteran 
reported daily complaints of back pain.  Forward flexion was 
to 95 degrees, backward extension was to 35 degrees, lateral 
extension was to 40 degrees, and rotation was to 35 degrees.  
The veteran reported extreme fatigue after completing this 
examination.  Inspection of the back revealed no postural 
abnormality and no fixed deformity.  There was no muscle 
atrophy or spasm.  There was no tenderness on palpation.  
Deep tendon reflexes were 2+ bilaterally.  The assessment 
included degenerative joint disease (DJD) of the lumbar 
spine.

November 2000 VA X-rays of the lumbar spine were interpreted 
to reveal slight spurring of L4 and L5.  There was also 
slight narrowing of the L4-5 disc space and increased 
narrowing of the disc space between L5 and S1.  There was a 
slight posterior shift of L5 on S1, evidently due to 
apophyseal joint derangement.  The impression was probable 
mild lower lumbar and lumbosacral disc derangement, and 
minimal retro-spondylolisthesis of L5.

Private chiropractic treatment records from October 2001 to 
July 2002 reflect treatment of the cervical, thoracic, and 
lumbar spine.  

Private neurological examination in February 2002 revealed 
that the veteran complained of generalized aches and pains, 
particularly in the neck, back, knees and shoulders.  The 
veteran reported the onset back to his days in the Army, 
during which time he was also involved in an automobile 
accident in 1979 or 1980.  X-rays were noted to indicate 
degenerative changes at L4-5 and L5-S1, and spondylolisthesis 
at L4-5.  Physical examination revealed tenderness in the 
lower lumbar spine and reflexes were slightly depressed at 
the ankle.  Sensory examination revealed impaired sensation, 
primarily at L4-5 distribution bilaterally, especially on the 
right.  The impression included cervical and lumbar 
spondylosis, generalized aches and pain, mostly likely due to 
fibromyalgias, and chronic depression.

A VA X-ray from April 2002 reflects an impression of lumbar 
spondylosis, most prominent at L5-S1.

VA treatment records from July 2002 reflect forward and 
lateral bending of the trunk to be within normal limits.  
Trunk extension was found to within about 50 percent of 
active range of motion, at which time there were complaints 
of pain.

VA spine examination in April 2005 revealed that the veteran 
complained of lumbar back pain.  Physical examination of the 
thoracolumbar spine revealed no pain along the thoracolumbar 
spine and normal range of motion reflected by forward flexion 
from 0 to 90 degrees, extension from 0 to 30 degrees, lateral 
flexion to 30 degrees, bilaterally, and rotation to 30 
degrees bilaterally.  Straight leg raising was also noted to 
be negative and sensation was intact at all dermatomes.  
Reflexes were graded at +2/4 bilaterally.  X-rays from April 
2005 of the lumbar spine revealed degenerative changes at L5-
S1 and loss of lordotic curve with grade I retrolisthesis at 
L5-S1.  The impression was severe degenerative changes of the 
lumbar spine.  The examiner commented that there was no 
significant weakened movement, no excessive fatigability with 
use, no incoordination, no painful motion, or pain with use 
in regard to the veteran's lumbar back pain.  Currently, the 
examiner found 0 degrees of loss of functional range of 
motion with repetitive exercise.

VA treatment records from June 2005 reflect that the 
veteran's complaints included low back pain.  Forward 
bending, lateral bending, rotation, and trunk extension were 
indicated to be about 75 percent of active range of motion 
with complaints of back pain.   Mild tenderness and moderate 
tenderness was noted at the lumbar and lower thoracic 
paraspinal musculature.  No muscle spasm was present.  

A September 2005 medical report from Chiropractor Michael 
Major notes his treatment of the veteran since October 2001 
for complaints of pain in his spine and extremities.  
Symptoms included pain in the neck and shoulder.  The 
diagnosis included radiculitis due to disc displacement 
caused by subluxation of the L5 level, secondary to multiple 
level disc lesions of the region aggravated by muscle spasm. 

VA joints examination in October 2005 revealed some 
tenderness in the paraspinal musculature, with forward 
flexion of 90 degrees (normal), extension to 30 degrees 
(normal), side bending on each side to 30 degrees (normal), 
and 25 degrees of rotation (normal).  Straight leg raising 
was negative and deep tendon reflexes were symmetric.  X-rays 
of the lumbar spine revealed mild less than 5 degree 
curvature of the spine, however, there were suggestions of 
DJD and narrowing of disc spaces and some endplate changes.  
The impression was degenerative joint disease and lumbar 
strain.  

At the veteran's hearing before the Board in September 2006, 
the veteran testified that his back condition had gotten 
worse over time.


Rating Criteria and Analysis

As was noted previously, service connection for scoliosis was 
established by a March 1987 rating decision, which assigned a 
noncompensable rating.  Thereafter, a January 1996 rating 
decision increased the rating for this disorder to 10 
percent, effective from January 1995, for lumbosacral strain 
with characteristic pain on motion under former Diagnostic 
Code 5295.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  

More specifically, with respect to the period prior to 
September 26, 2003, the Board finds that examination in 
November 2000 revealed forward flexion to 90 degrees, 
extension to 35 degrees, lateral extension to 40 degrees, and 
rotation to 35 degrees, with extreme fatigue reported on 
completion of the examination, which is consistent with not 
more than a slight limitation of motion under former 
Diagnostic Code 5292 or mild intervertebral disc syndrome 
under former Diagnostic Code 5293.  The Board further finds 
that since motion was only limited by pain, pain was already 
taken into account for the 10 percent rating currently 
assigned.  In addition, April 2002 private neurological 
examination noted some impaired sensation at the L4-5 
distribution, and slightly depressed reflexes at the ankle, 
which were consistent with mild symptoms of intervertebral 
disc syndrome.  Moreover, there were no findings of muscle 
spasm, and the veteran's low back disability was not 
manifested by symptoms of severe lumbosacral strain during 
this period to warrant a rating in excess of 10 percent under 
former Diagnostic Code 5295.  Thus, the Board finds that a 
preponderance of the evidence is against a rating higher than 
10 percent for the veteran's scoliosis for the period prior 
to September 26, 2003.

As for the period after September 26, 2003, the Board finds 
that while the veteran's scoliosis continued to be manifested 
by not more than slight limitation of motion and/or mild 
symptoms of intervertebral disc syndrome (and continues to be 
inconsistent with severe lumbosacral strain), under the new 
criteria effective that date, guarding severe enough to 
result in an abnormal gait or spinal contour such as 
scoliosis, reversed lordosis, or kyphosis warrants a 20 
percent rating.  Therefore, while there is no recent 
diagnosis of scoliosis, loss of lordosis was noted on x-rays 
in April 2005 and again on x-ray examination in October 2005 
there was less than 5 degree curvature of the spine.  Given 
the abnormal spinal contour, the Board will give the veteran 
the benefit of the doubt, and conclude that he is entitled to 
a 20 percent rating for this disorder, effective from 
September 26, 2003, the date of the revised regulation.  

The Board also notes that pain would clearly already be 
contemplated in the newly assigned 20 percent rating under 
former Diagnostic Code 5292, where more recent results have 
indicated that only rotation was somewhat limited.  

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293 and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician, 
and the veteran's orthopedic disability may be assessed at 20 
percent based on limitation of motion that is mechanical in 
nature.  However, while there is diagnostic evidence of disc 
disease, there are few, if any, objective clinical findings 
of neurological impairment to match the veteran's recent 
complaints of radiculopathy.  Thus, the Board finds there is 
no basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent prior to 
September 26, 2003, but warrants a 20 percent, but not 
greater, rating for scoliosis, effective from September 26, 
2003.  


III.  Service Connection for Thoracic and Cervical Spine 
Disability

Background

Limited service medical records of the veteran's initial 21-
day period of active service in July and August 1976 have 
been acquired and reports of medical history completed by the 
veteran in February 1976, note no complaints of recurrent 
neck or mid-back pain.  

At the veteran's April 1977 physical examination for 
enlistment, examination of the neck and spine revealed 
negative findings.

A periodic physical examination completed during service in 
March 1983 noted that the veteran's complaints now included 
recurrent back pain (low back), and swollen joints.  
Examination of the neck and spine revealed negative findings.

In September 1983, the veteran complained of joint pain.  
Examination was within normal limits, however, the impression 
was arthritis (poly) of unknown etiology.  

At the veteran's separation examination in November 1985, the 
veteran continued to complain of painful joints.  With the 
exception of low back strain, relevant examination was 
otherwise negative.  

In January 1986, the impression was multiple joint pain and 
possible rheumatoid arthritis.

VA general medical examination in October 1986 revealed that 
the neck was normal, except for anterior cervical nodes, 
which were mobile and nontender.  

VA outpatient records from July 1996 reflect an impression 
that included chronic pain.  In October 1996, the veteran 
complained of thoracic back pain on the left side.  This new 
pain was reportedly slightly above his low back pain.  

Private treatment records from September and October 1996 
reflect complaints of neck, upper back, and lower back pain.  
The veteran reported a work-related injury in August 1996.  
X-rays of the cervical spine revealed early degenerative 
changes at C5-6.  X-rays of the thoracic spine showed minimal 
degenerative changes.  The overall diagnosis was cervical and 
lumbar strain.  

An October 1999 private examination report reflects the 
veteran's report that his back problems began in 1979.  He 
also stated that he fell off a wall in 1985.  At this time, 
he landed on his left side.

VA examination in November 2000 revealed that the veteran 
described pain in his shoulders, neck and mid and lower back.  
Occasionally, he wore a soft brace.  During the previous 
year, he suffered from depression.  Occasionally, he also 
used a cane when his back was out.  The assessment included 
DJD of the cervical spine.

November 2000 X-rays of the cervical spine revealed 
straightening of the cervical spine on the lateral view.  
There was slight hypertrophic changes of the vertebral bodies 
extending from C4 to C7, and posterior osteophyte formation 
was noted at the disc space between C5 and C6.  The disc 
space was also slightly narrowed.  The impression was mild 
degenerative spondylosis and probable mild derangement at the 
C5-6 level.  X-rays of the thoracic spine revealed negative 
findings.

In December 2001, the veteran provided private treatment 
records from October 2001 that reflect treatment of the 
cervical, thoracic, and lumbar spine.  

Private neurological examination in February 2002 revealed 
that the veteran complained of generalized aches and pains, 
particularly in the neck, back, knees and shoulders.  The 
veteran reported the onset back to his days in the Army, 
during which time he was also involved in an automobile 
accident in 1979 or 1980.  X-rays were noted to indicate 
degenerative changes at L4-5 and L5-S1, and spondylolisthesis 
at L4-5.  X-rays of the thoracic spine were noted to be 
negative but dated back to November 2000.  X-rays of the 
cervical spine reportedly showed degenerative changes at C5-6 
and some disc space narrowing.  X-rays of the shoulders 
reportedly showed no significant abnormality.  

Physical examination revealed some tenderness in the neck, 
and on extension of the neck, the veteran complained of pain 
and discomfort.  There was also tenderness in the lower 
lumbar spine and reflexes were slightly depressed at the 
ankle.  Sensory examination revealed impaired sensation, 
primarily at L4-5 distribution bilaterally, especially on the 
right.  The impression included cervical and lumbar 
spondylosis, generalized aches and pain, mostly likely due to 
fibromyalgias, and chronic depression.

A private progress note from April 2002 reflects that the 
veteran still had a lot of problems with his neck and back, 
and generalized pains.  

A VA X-ray from April 2002 reflects an impression of mild 
cervical spondylosis.

VA treatment records from July 2002 reflect that the veteran 
continued to complain of low back, neck, and shoulder pain.  

In July 2003, the veteran provided articles describing 
general relationships between conditions such as ankylosing 
spondylitis and other disorders.  

A VA treatment record from June 2005 reflects an impression 
that included arthralgia of the cervical spine.

A VA treatment record from August 2005 reflects an assessment 
that included chronic neck pain.

A September 2005 medical report from Chiropractor Michael 
Major notes his treatment of the veteran since October 2001 
for complaints of pain in his spine and extremities.  
Symptoms included pain in the neck and shoulder.  The 
diagnosis included cervicobrachial syndrome post trauma 
caused by subluxation of the C2 and C5 levels, aggravated by 
muscle spasm. 

At the veteran's hearing before the Board in September 2006, 
the veteran testified that his thoracic and cervical spine 
disorders originated in service.  


Analysis

The Board has also carefully reviewed the evidence related to 
these claims, and first notes that with respect to the claim 
for service connection for thoracic disability, there is no 
current evidence of disability that can be linked to service.

More specifically, while the record does reflect an older X-
ray report noting minimal degenerative changes in the 
thoracic spine back in 1996, more recent X-rays of the 
thoracic spine do not reveal such findings, and under the 
basic statutory framework and the case law, it is clear that 
a fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  It has 
also been held that to constitute a disability, there must be 
evidence of the actual current existence of "disability."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In addition, while 
the veteran chiropractor has clearly treated the veteran for 
pain attributable to the thoracic spine, the Board's review 
of the medical records from the chiropractor does not reflect 
a specific diagnosis of thoracic spine disability.

Moreover, although the veteran in good faith believes that he 
currently suffers from thoracic spine disability, he has not 
demonstrated any special education or medical training that 
enables him to diagnose a spine disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements and testimony on the one hand, and the lack of 
current findings or diagnoses of thoracic spine disability on 
the other, the Board finds that the preponderance of the 
evidence is clearly against entitlement to service connection 
for thoracic spine disability.

As for the cervical spine, the Board does concede that there 
has been recent diagnoses of cervical spondylosis and DJD of 
the cervical spine.  Thus, the Board finds that the required 
element of current disability has been satisfied with respect 
to the cervical spine.  

However, as has been clearly made plain to the veteran over 
the history of these claims, in order to prevail on his 
claims, there must also be medical evidence linking a current 
cervical spine disorder to service, or in the case of 
arthritis, to a period of one year following service, and the 
record does not contain such evidence.  The record also does 
not contain any findings or diagnoses of cervical spine 
disability during or shortly after service.  In fact, the 
first documented post-service medical evidence of a complaint 
of neck pain is found in a medical treatment record dated 
approximately ten years following the veteran's discharge 
from service.  

It should also be noted that the veteran's statements seeking 
to relate current cervical spine disability to service are of 
minimal or no weight.  Espiritu v. Derwinski, surpa.  

Accordingly, the Board finds that a preponderance of the 
evidence is also against a relationship between current 
cervical spine disability and service or a period of one year 
after service, and that the claim for service connection for 
cervical spine disability should also therefore be denied.




ORDER

Entitlement to a 20 percent rating, but not greater,  for 
scoliosis is granted, effective from September 26, 2003; to 
this extent the appeal is granted.

Entitlement to service connection for thoracic spine 
disability is denied.

Entitlement to service connection for cervical spine 
disability is denied.


REMAND

With respect to the issues of entitlement to service 
connection for GERD and major depressive disorder, as a 
result of evidence of current disability, the November 2003 
VA opinion that opines a possible relationship between GERD 
and medication the veteran took for the treatment of service-
connected disability, and relevant in-service findings, the 
Board finds that the veteran should be furnished with 
appropriate examinations to determine whether it is at least 
as likely as not that any current psychiatric disorder is 
related to active service or service-connected disability, 
and whether it is at least as likely as not that the veteran 
currently has GERD that is related to service or service-
connected disability.  

As for the issue of entitlement to service connection for 
facial acne, although mild acne was noted at the time of 
entry into the veteran's second period of service, there was 
in-service treatment of acne in November 1980 and there are 
pictures of the veteran in uniform that depict some evidence 
of a facial skin disorder.  Thus, the Board further notes 
that although it finds that the notation of acne at the time 
of entry into the second period of service the veteran is 
entitled to an examination and opinion as to whether it is at 
least as likely as not that this condition was aggravated 
during this period of service.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for allergic rhinitis, the Board finds that while 
VCAA notice letters advised the veteran of the evidence 
necessary to substantiate this claim on a de novo basis, they 
did not advise him of the evidence necessary to substantiate 
his claim in the context of new and material evidence.  Since 
the veteran's application to reopen the claim for allergic 
rhinitis was filed in October 2000, it is governed by the 
version of 38 C.F.R. § 3.156 in effect prior to August 2001.  
Therefore, the RO should furnish the veteran with a new 
notice letter pursuant to the VCAA and Kent v. Nicholson, 20 
Vet. App. 1 (2006), identifying the evidence necessary to 
substantiate the veteran's new and material evidence claim 
under the previous version of 38 C.F.R. § 3.156 (2001), and 
the respective obligations of VA and the veteran in obtaining 
that evidence.  

As was noted previously, the Board also finds that in July 
2006, the veteran filed a timely notice of disagreement with 
the June 2006 rating decision's denial of an increased rating 
for the veteran's service-connected tinnitus, and there is no 
indication that the veteran was furnished with a statement of 
the case as to this issue.  Consequently, the Board concludes 
that it is required to remand this claim for the issuance of 
an appropriate statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Finally, with respect to the right shoulder disability, the 
veteran has specifically requested that arthritis be 
considered in rating this disability; however, x-ray 
examinations have been conflicting whether the veteran does 
in fact have arthritis of the shoulder.  This question must 
be resolved prior to further adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for allergic 
rhinitis, the veteran should be 
furnished with a new VCAA notice letter 
identifying the evidence necessary to 
substantiate the veteran's new and 
material evidence claim under the 
former version of 38 C.F.R. § 3.156 
(2001), and the respective obligations 
of VA and the veteran in obtaining that 
evidence.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any 
psychiatric disability.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the examination report.  Examination 
should include any tests and studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that any current 
psychiatric disorder is related to 
service or service-connected 
disability.

3.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his GERD or 
any other gastrointestinal disability.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the 
examination report.  Examination should 
include any tests and studies that are 
deemed necessary for an accurate 
assessment, and the results of any 
testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that GERD or other 
gastrointestinal disorder is related to 
service or medications used in the 
treatment of service-connected 
disability.

4.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his facial 
acne.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the 
examination report.  After reviewing 
the claims folder, the examiner should 
state whether it is at least as likely 
as not that the facial acne noted on 
entry into the veteran's second period 
of service increased in severity during 
service.

5.  The veteran should be afforded an 
orthopedic examination in order to 
determine the nature and severity of 
his right shoulder disability.  All 
appropriate x-ray examinations should 
be conducted to specifically determine 
whether the veteran has arthritis 
involving the right shoulder.  Range of 
motion testing should be conducted with 
consideration being given to the effect 
of any functional impairment on motion 
of the shoulder.  The claims folder 
must be made available to the examiner.  

6.  The veteran should be provided with 
a statement of the case concerning the 
issue of an increased rating for 
tinnitus.  If, and only if, an appeal 
is perfected with respect to that 
issue, the issue of an increased rating 
for tinnitus should be certified to the 
Board for appellate consideration.

7.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issues of 
entitlement to service connection for 
major depressive disorder, GERD, and 
facial acne, and whether new and 
material evidence has been submitted to 
reopen a claim for service connection 
for allergic rhinitis should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


